UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7857



In Re: DOVON BROWN,

                                                            Petitioner.



             On Petition for Writ of Error.   (CR-95-144)


Submitted:   February 6, 2003           Decided:    February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dovon Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dovon Brown, a federal inmate, filed this petition for a writ

of error seeking to have this court recall its mandate dismissing

the appeal of the denial of his motion to vacate sentence under 28

U.S.C. § 2255 (2000).     See United States v. Brown, No. 00-7254,

2000 WL 1707272 (4th Cir. Nov. 15, 2000) (unpublished).         In the

alternative, Brown requests that this court allow him to file a

petition under 28 U.S.C. § 2241 (2000).         In his petition, Brown

alleges that his conviction and sentence are unconstitutional under

the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S.

466 (2000), and this court’s cases applying Apprendi.        Brown has

failed to demonstrate extraordinary circumstances justifying recall

of the mandate.     See Calderon v. Thompson, 523 U.S. 538, 549-50

(1998).   Moreover, we have held that Apprendi is not retroactively

applicable in a § 2241 petition.       See San-Miguel v. Dove, 291 F.3d

257, 261 n.2 (4th Cir. 2002). Accordingly, although we grant leave

to proceed in forma pauperis, we deny Brown’s petition for writ of

error.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                       PETITION DENIED




                                   2